DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to preliminary amendment filed on 09/07/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Claims 2 - 21 of US Application No. 17/463,111 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,108,885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the U.S. Patent mentioned above, contain every element of claims 2 - 21 of the instant application and thus anticipate the claim of the instant application. Claims 2 - 21 of the instant application are therefore not patently distinct from claims 1 - 20 of the U.S. Patent No. 11,108,885 and as such are unpatentable over obvious-type double patenting. 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2 - 21 are rejected under 35 U.S.C. 102(a)(1)/(a)92) as being anticipated by Grant Gongaware (US 2016/0191484; hereinafter Gongaware).
Regarding claim 2, Gongaware discloses a method for managing a social content gallery in a controlled environment (paragraphs [0011], [0013]), comprising: 
receiving content and a content tag from an inmate device (paragraph [0026]; Gongaware discloses that the inmate computing device (116) may be used to send or receive text messages and/or initiate or receive voice or video calls)), the content tag designating a recipient category, the recipient category identifying a group of individuals permitted to receive and view the content (paragraphs [0023], ); 
identifying an inmate associated with the inmate device (paragraph [0055]; Gongaware discloses that each inmate computing device (212) is utilized exclusively by a single inmate); 
receiving a request for the content from a consumer device associated with a user (210, fig. 2; paragraphs [0053 - 0054]; Gongaware discloses that initiating or receiving a voice call using the inmate phone (210) requires a form of authentication (e.g., providing a password, personal identification number, or voice verification)); 
identifying a social relation of the user to the inmate (718, fig. 7; paragraph [0112]); 
determining that the user is within the recipient category based on the identified social relation (paragraph [0112]); and 
sending the content to the consumer device based on the determining (718, fig. 7; paragraph [0112]; Gongaware discloses that the resulting content that is tagged and filtered is provided to the inmate).
	Regarding claim 3, Gongaware discloses the method of claim 2, further comprising determining a filter associated with the content, the filter being dependent on the identified social relation (paragraph [0112]). 
	Regarding claim 4, Gongaware discloses the method of claim 3, wherein the filter is configured to modify a visual element within the content (paragraphs [0043]; Gongaware discloses that the booking kiosk (204) may include functionality to create or update an inmate identity data item. Specifically, the booking kiosk (204) may be used to obtain verified data (e.g., passwords, biometric data, etc.) ).
	Regarding claim 5, Gongaware discloses the method of claim 4, further comprising filtering the content using the filter to generate filtered content to generate filtered content, wherein the sent content is the filtered content (paragraphs [0047], [0064], [0112]; Gongaware discloses that the reviewer may reject the media item, conditionally approve the media item, or redact parts of the media item, thus preventing complete transmission to its target inmate, visitor, or outsider).
	Regarding claim 6, Gongaware discloses the method of claim 2, further comprising:
receiving a comment submission from a commenter device, the comment submission including a comment and authentication information (paragraphs [0026], [0062]);
determining a commenter based on the authentication information (paragraphs [0055 - 0057]);
authenticating the commenter based at least in part on the authentication information (paragraphs [0055 - 0057]);
determining restricted comment information applicable to the comment based on at least one of the inmate or the commenter (paragraphs [0047], [0064], [0112]);
determining that the comment does not include the restricted comment information (paragraph [0064]; Gongaware discloses that the reviewer may reject the media item, conditionally approve the media item, or redact parts of the media item, thus preventing complete transmission to its target inmate, visitor, or outsider); and
displaying the comment with the content (paragraph [0112]).
	Regarding claim 7, Gongaware discloses the method of claim 2, further comprising determining that the user associated with the consumer device is approved to view the content based on authorization information associated with at least one of the inmate or the user (paragraphs [0047], [0064], [0112]).
	Regarding claim 8, Gongaware discloses the method of claim 4, further comprising determining that a face associated with a person other than the inmate is included in the visual element within the content (paragraphs [0088], [0113]), wherein applying the filter to the visual element within the content to create filtered content includes obfuscating the face associated with the person other than the inmate (paragraphs [0088], [0113]).
	Regarding claim 9, Gongaware discloses the method of claim 4, further comprising identifying that the visual element included within the content includes location information (paragraph [0021]; Gongaware discloses that device use restrictions include, for example, limitations based on the location of the inmate's mobile device, limitations imposed based on a determination that the device has been tampered with, etc.), wherein applying the filter to the visual element within the content to create filtered content further includes obfuscating the location information (paragraph [0077]; Gongaware discloses that the computerized audio may be a computer voice speaking the administrator’s spoken words or manipulation of the sounds of the administrator’s voice).
	Regarding claim 10, Gongaware discloses the method of claim 4, wherein the visual element within the content includes at least one of an image, a video capture, or an image slideshow (paragraphs [0031 – 0033], [0039], [0048], [0072]).
	Regarding claim 11, Gongaware discloses the method of claim 6, wherein the restricted information includes at least one of profanity, slurs, obscenities, nudity, obscene gestures, or communications associated with criminal activity (paragraphs [0090], [0127 – 0128]; Gongaware discloses that unprocessed contacts may be filtered to remove contacts that are known gang members, are inmates, are wanted criminals, or have other attributes, which make communication with such contacts outright prohibited).
Claims 12 – 21 incorporate substantively all the limitations of claims 2 – 11 with minor modifications in the claimed language.  The reasons for rejecting claims 2 – 11 apply in claims 12 – 21.  Therefore, claims 12 – 21 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/
Primary Examiner, Art Unit 2457